F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 6 2002
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

 BRIAN KENT HASTINGS,

          Petitioner-Appellant,
 v.
                                                          No. 01-1414
                                                      (D.C. No. 01-D-544)
 JOHN SUTHERS, Warden; and
                                                           (D. Colo.)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Petitioner-Appellant Brian Kent Hastings appeals the denial of his habeas

petition under 28 U.S.C. § 2254. On appeal, he brings the same eleven claims

that were rejected by the district court. He argues that (1) his arrest for the

offense of conviction resulted from his incarceration for a crime he did not



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
commit; (2) the charges of check fraud and theft are multiplicitous; (3) the

sentencing judge never advised him of his due process rights; (4) his attorney

provided him with constitutionally ineffective assistance before the trial court; (5)

he was subject to malicious prosecution; (6) the Government violated his plea

agreement; (7) the Government obstructed justice by failing to respond to the

court’s show cause order; (8) the state court lacked jurisdiction over the case

because the alleged offense occurred at a federally insured bank; (9) he was

subject to cruel and unusual punishment; (10) his attorney provided him with

constitutionally ineffective assistance of counsel by failing to appeal certain

issues; and (11) after his counsel withdrew during post-conviction proceedings

because of a conflict, he should have been appointed new counsel. We agree

substantially with the reasons set forth by the district court in rejecting these

claims, and thus AFFIRM the denial of Petitioner’s habeas petition.

      Petitioner has also filed a Motion for Limited Remand, arguing that, in

light of the Colorado Supreme Court’s recent interpretation of certain statutory

provisions governing parole for sex offenders, see Martin v. People, 27 P.3d 846

(Col. 2001) (en banc); People v. Cooper, 27 P.3d 348 (Col. 2001) (en banc), the

imposition of mandatory parole against Hastings, a non-sex offender, violates his

equal protection rights. Even assuming that this argument is properly before us,

the equal protection argument fails because Hastings has not shown that non-sex


                                          -2-
offenders are similarly situated to sex offenders. The Motion for Limited Remand

is accordingly DENIED. Petitioner’s application for a certificate of appealability

and motion to proceed in forma pauperis are also DENIED.



                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




                                        -3-